Citation Nr: 9922124	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  97-31 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for chronic 
low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1975 to May 
1979.  This matter comes to the Board of Veterans' Appeals 
(Board) from a Department of Veterans Affairs (VA) St. 
Petersburg Regional Office (RO) December 1995 rating decision 
which denied an increased evaluation for his service-
connected chronic low back pain.

In May 1999, the veteran testified at a hearing before the 
undersigned Board member at the RO.  Evidence which was not 
previously of record was submitted for consideration by the 
Board.  Initial consideration of this additional evidence by 
the RO was waived, in writing, by the veteran pursuant to 
38 C.F.R. § 20.1304(c) (1998).


FINDING OF FACT

The medical evidence shows that the veteran's low back 
disability is manifested by pain on motion.


CONCLUSION OF LAW

The criteria for an assignment of a 10 percent evaluation for 
chronic low back pain have been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 4.20, 4.71a, 
Diagnostic Code 5295 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The veteran contends that that the symptomatology associated 
with his low back disability is more disabling than reflected 
by the currently assigned noncompensable disability 
evaluation, as it is productive of constant pain.  Thus, he 
maintains that an increased evaluation is warranted for his 
service-connected chronic low back pain.

The Board initially has determined that the veteran's claim 
for an increased evaluation for his service-connected chronic 
low back pain is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  In general, an allegation of increased disability 
is sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Here, the veteran's contention concerning the 
severity of his low back disability  is sufficient to well 
ground his claim.  The Board finds that the facts relevant to 
the issue on appeal have been properly developed and that the 
duty of VA to assist the veteran in the development of his 
claim has been satisfied.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 3.321, Part 4 (1998).  Separate 
diagnostic codes identify the various disabilities. 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 
38 C.F.R. §§ 4.1, 4.41 (1998), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

It is the Board's responsibility to weigh the evidence.  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

Historically, the Board notes that the veteran's service 
medical records reveal numerous complaints of back pain, 
which evidently started when he was hit by the hatch cover of 
a tracked vehicle in February 1977.  The RO granted service 
connection for chronic low back pain in a December 1979 
rating decision which was based on findings contained in the 
veteran's service medical records.  A noncompensable 
disability evaluation was assigned at that time.

There appears to have been no complaints or reported medical 
treatment referable to the back until 1986.  Medical records, 
dated from April 1986 to April 1995, from E. Davis, M.D., 
show that the veteran incurred an employment-related low back 
injury in September 1986, when he was lifting water jugs at 
work and felt a pop in his back.  He underwent 
chemonucleolysis at the second disc level above his sacrum in 
April 1987, and he had a laminectomy and disc incision at the 
second level above his sacrum in January 1988.  The post-
operative diagnosis on both occasions was herniated nucleus 
pulposus of the lumbar spine.  The remainder of Dr. Davis's 
medical records show that the veteran was seen with 
complaints of low back pain on numerous occasions.  

A September 1991 medical examination report, from T. 
Gillespy, Jr., M.D., shows that the veteran reported that he 
experienced a constant low back pain which was aggravated 
when he sat or walked excessively.  It was noted that he had 
not worked since September 1986.  The impression was that the 
veteran had post laminectomy syndrome.

A June 1992 medical examination report, from C. Kessinger, 
D.C., shows that the veteran reported that he had been unable 
to work subsequent to his September 1986 low back injury.  He 
also reported that he experienced a constant low back pain 
which was exacerbated by any movement, and made it difficult 
to complete household activities.  

Medical records, dated from June 1992 to April 1995, from All 
Family Walk-In Chiropractic Clinic, show that the veteran was 
seen with complaints of low back pain on many occasions 
during this period.  

On VA physical examination in June 1995, the veteran reported 
that he experienced constant back pain which required him to 
use a TENS unit.  The veteran was diagnosed as having chronic 
low back pain.

At his hearing before the undersigned in May 1999, the 
veteran testified that he had been terminated by two 
employers because his low back disability had caused him to 
use many sick days.  He reported that orthopedic doctors had 
advised him that his back needed to be fused.  He indicated 
that he was receiving SSA disability benefits for his low 
back disability.  He reported that he had worked as a 
warehouse manager at his last job, and that the SSA had 
acknowledged that he was no longer able to work at that type 
of job.  He reported that he had participated in an SSA job 
retraining program, but that it had not helped.  He indicated 
that his low back disability required him to use a cain and a 
back brace.  He reported that his low back pain was constant.

Analysis

The veteran's low back disability is rated by analogy to 
38 C.F.R. § 4.71a, Diagnostic Code 5295, lumbosacral strain.  
Under this Diagnostic Code, a noncompensable disability 
evaluation is warranted for lumbosacral strain with slight 
subjective symptoms only.  A 10 percent evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position.  
A 40 percent rating may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

The December 1995 RO rating decision which forms the basis of 
this appeal denied the veteran's claim of entitlement to an 
increased disability rating for chronic low back pain because 
the medical evidence indicated that the veteran's current 
back problems all stem from the 1968 job injury rather than 
from his service in the late 1970s.  This conclusion was 
reiterated in an April 1997 rating decision and Statement of 
the Case.

A review of the medical evidence in this case, described in 
detail above, clearly indicates that the veteran had few if 
any back problems from 1979 to 1986 and that he suffered an 
injury in 1986, subsequently diagnosed as herniated nucleus 
pulposus, with subsequent surgery.  It appears from the 
medical evidence of record, reported above, that the 
veteran's current back problems stem mostly from the 1986 
incident, not the service-connected disability.  To that 
extent, the Board agrees with the conclusion of the RO.

However, the fact remains that the veteran was service 
connected for chronic low back pain in 1979, long before the 
accident in 1986, and he currently experiences low back pain.  
Indeed chronic low back pain was diagnosed at the June 1995 
VA examination.  The Board believes that chronic low back 
pain cannot be dismissed as part of the 1986 injury, as the 
RO has done.  Accordingly, the Board concludes that a 
compensable disability rating is warranted in this case.  A 
10 percent rating for characteristic pain on motion is 
assigned by analogy.  38 C.F.R. §§ 4.20, 4.71a, Diagnostic 
Code 5295.

An evaluation in excess of 10 percent is not warranted for 
the veteran's chronic low back pain under Diagnostic Code 
5295, as that requires such pathology as listing of the whole 
spine to the opposite side, marked limitation of forward 
bending, loss of lateral motion and the like.  As discussed 
above, any abnormalities and/or limitation of motion of the 
veteran's lumbar spine have been associated with the 1986 
injury, not with the service-connected chronic low back pain.  
For similar reasons, assignment of disability ratings under 
other diagnostic codes, such as Diagnostic Code 5292 
[limitation of motion of the lumbar spine] and Diagnostic 
Code 5293 [intervertebral disc syndrome] is inappropriate, as 
the medical evidence in this case clearly associates such 
problems with the 1986 injury.  

The Board is of course cognizant that the veteran in essence 
ascribes all of his low back pathology to the service-
connected disability.  However, a lay person is not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  There is no medical evidence of 
record which ties any of the veteran's back problems, aside 
from chronic low back pain, to his service-connected 
disability.  The medical evidence of record, taken as a 
whole, is quite clear that the bulk of the veteran's low back 
problems, including limited range of motion and resulting 
loss of function, are due to the 1986 on the job back injury.

The Court has held that, when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
this case, however, the veteran's rating is not predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7,11 
(1995).

In summary, for the reasons and bases expressed above, the 
Board concludes that the evidence supports the assignment of 
a 10 percent disability rating for the veteran's service-
connected chronic low back pain under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  To that extent, the appeal is allowed.


ORDER

An increased rating for a chronic low back pain, 10 percent, 
is granted, subject to the law and regulations governing the 
payment of monetary awards.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

